Citation Nr: 0844448	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-12 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.   
 
2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
diabetes mellitus.   
 
3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
sinusitis.   
 
4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for pes 
planus with ankle inversion.   
 
5.  Entitlement to service connection for nausea, to include 
as due to an undiagnosed illness.   
 
6.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.   
 
7.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.   
 
8.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active duty for training in the Army 
Reserve from August 1987 to February 1988 and he served on 
active duty in the Navy from December 1990 to May 1991.  He 
also appears to have had additional service in the Naval 
Reserve with periods of active duty for training and/or 
inactive duty training.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO rating decision that 
determined that new and material evidence had not been 
received to reopen claims for entitlement to service 
connection for a low back disability, diabetes mellitus, 
sinusitis, and for pes planus with ankle inversion.  By this 
decision, the RO also denied service connection for nausea, 
to include as due to an undiagnosed illness; joint pain, to 
include as due to an undiagnosed illness; headaches, to 
include as due to an undiagnosed illness; and for fatigue, to 
include as due to an undiagnosed illness.  

The present Board decision addresses the issues of whether 
new and material evidence has been received to reopen claims 
for entitlement to service connection for a low back 
disability and for diabetes mellitus.  The issues of the 
merits of the claims for entitlement to service connection 
for a low back disability and for diabetes mellitus, as well 
as the issues of entitlement to service connection for 
nausea, to include as due to an undiagnosed illness; joint 
pain, to include as due to an undiagnosed illness; headaches, 
to include as due to an undiagnosed illness; and for fatigue, 
to include as due to an undiagnosed illness, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability in December 1993, and the veteran did not appeal.  

2.  Evidence received since then includes some evidence which 
is not cumulative or redundant, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  

3.  An October 2000 Board decision denied an application to 
reopen a claim for entitlement to service connection for 
diabetes mellitus.  

4.  Evidence received since then includes some evidence which 
is not cumulative or redundant, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1993 RO decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  The December 1984 Board decision, which determined that 
new and material evidence had not been received to reopen a 
claim for entitlement to service connection for diabetes 
mellitus, is final.  38 U.S.C.A. § 7104 (West 2002).  

4.  New and material evidence has been received to reopen a 
claim for service connection for diabetes mellitus.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen claims for 
entitlement to service connection for a low back disability 
and for diabetes mellitus, and the need to remand for 
additional information with regard to the merits of those 
issues, no further discussion of VCAA compliance is needed at 
this time.  

Analysis

A decision of the Board and unappealed RO decisions are 
final, with the exception that a claim may be reviewed if new 
and material evidence is submitted.  If the claim is 
reopened, it will be reviewed based on all the evidence of 
record.  38 U.S.C.A. § 5108, 7104, 7105 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

I.  Low Back Disability

The RO denied service connection for a low back disability in 
December 1993.  This decision was not appealed and is 
considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the December 1993 RO 
decision included the veteran's service medical records; pre-
service private treatment records; post-service private 
treatment reports; and the veteran's own statements.  The RO 
denied service connection for a low back disability on the 
basis that while the veteran was seen on one occasion during 
the Persian Gulf War with complaints of low back pain, such 
problem went back to the 1970s when he was complaining of hip 
pain in connection with an abscess and it was thought that he 
had osteomyelitis of his hip or the upper aspect of the iliac 
crest.  The RO indicated that none of those things had been 
documented as having occurred during the veteran's period of 
service.  The RO noted that the evidence did not establish 
service connection for a low back disability.  The Board 
observes, however, that private treatment records dated in 
June 1972 solely refer to a left hip problem, including an 
abscess and possible osteomyelitis of the left iliac crest.  
The May 1987 objective enlistment examination report referred 
to a scar of the veteran's left upper leg.  There was no 
reference to any pre-existing low back disability at that 
time.  As noted by the RO at the time of the December 1993 RO 
decision, a January 1991 treatment entry during the veterans 
period of service from December 1990 to May 1991, noted that 
he was treated for low back pain.  The assessment was 
cystitis versus a muscle pull. 

The evidence received since the December 1993 RO decision 
includes additional service medical records, apparently for 
Reserve purposes; additional private treatment records; VA 
treatment records; VA examination reports; articles submitted 
by the veteran; a lay statement; and statements from the 
veteran.  

A May 2000 VA treatment entry noted that the veteran 
complained of low back pain.  A diagnosis was not provided at 
that time.  

A September 2003 private treatment report from Central 
Alabama Spine and Rehab., noted that the veteran reported 
that his back pain began in 1990/1991 when he hurt his back 
lifting heavy boxes while in the military in Saudi Arabia.  
He reported that since that time, he had suffered from low 
back pain.  It was noted that some episodes were more 
frequent and more severe than others.  The diagnoses were 
back pain, degenerative disc disease, decreased range of 
motion of the low back, and myalgia.  A September X-ray 
report from Birmingham Radiological Group, P.C., as to the 
veteran's lumbar spine, related an impression of mild 
spondylosis.  

An April 2005 treatment entry from Carraway Methodist Medical 
Center indicated diagnoses including chronic back pain.  

The Board observes that in the evidence available at the time 
of the December 1993 RO decision, there were no specific 
diagnoses of a current low back disability.  Although there 
were references to the veteran having receiving treatment for 
a low back disability, there was no specific evidence of a 
diagnosed low back disability at that time.  Additionally, 
there was no evidence relating any currently diagnosed low 
back disability to the veteran's periods of service.  In the 
evidence received since the RO decision, there are clear 
diagnoses of various low back problems.  The September 2003 
private treatment report from Central Alabama Spine and 
Rehab., noted that the veteran reported that his back pain 
began in 1990 or 1991 when he hurt his back lifting heavy 
boxes while in the military in Saudi Arabia.  The diagnoses 
included back pain, degenerative disc disease, decreased 
rating of motion of the low back, and myalgia.  An April 2005 
treatment entry from Carraway Methodist Medical Center 
related diagnoses including chronic back pain.  Such evidence 
obviously raises a question of a possible relationship 
between the veteran's current low back disability and his 
periods of service.  The evidence will be considered credible 
for the purposes of determining whether new and material 
evidence has been submitted.  

The Board finds that the September 2003 report from Central 
Alabama Spine and Rehab., as well as the April 2005 treatment 
report from Carraway Methodist Medical Center, are evidence 
that is both new and material because the claim was 
previously denied, at least in part, on the basis that the 
evidence did not show a low back disability stemming from 
service (let alone the fact that the evidence did not 
specifically show a current low back disability at that 
time).  Therefore, the Board finds that such evidence is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate his claim, and raises a reasonable 
possibility of substantiating the claim.  New evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board concludes that the evidence submitted since the 
December 1993 RO decision is new and material, and thus the 
claim for service connection for a low back disability, is 
reopened.  This does not mean that service connection is 
granted.  Rather, additional development of evidence will be 
undertaken (see the below remand) before the issue of service 
connection for a low back disability is addressed on a de 
novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  


II.  Diabetes Mellitus

The RO initially denied service connection for diabetes 
mellitus in an unappealed November 1995 rating decision.  In 
October 2000, the Board denied an application to reopen a 
claim for entitlement to service connection for diabetes 
mellitus.  Those decisions are considered final.  38 U.S.C.A. 
§§ 7104, 7105.  

The evidence considered at the time of the October 2000 Board 
decision included the veteran's service medical records, 
including records apparently for Reserve purposes, dated to 
1994; post-service private treatment records; articles 
submitted by the veteran; a lay statement; and the veteran's 
own statements.  The RO initially denied service connection 
for diabetes mellitus in November 1995 on the basis that such 
condition was neither incurred in nor was caused by service.  
The RO noted that the veteran's service medical records 
showed no findings regarding diabetes mellitus.  

The October 2000 Board decision denied an application to 
reopen a claim for entitlement to service connection for 
diabetes mellitus on the basis that new and material had not 
been received to reopen the claim.  The Board noted that when 
the RO denied the claim for service connection for diabetes 
mellitus in November 1995, it considered the veteran's 
service medical records which showed no diabetes mellitus.  
The Board indicated that diabetes mellitus was not shown in 
the year after the veteran's active duty ended in 1991, and 
that it was first medically noted in 1995.  The Board further 
reported that there was no competent medical evidence linking 
diabetes with the veteran's periods of service.  The Board 
indicated that the evidence added to the record subsequent to 
the November 1995 RO decision was cumulative as it merely 
demonstrated the continued existence of diabetes mellitus 
years after service.  The Board also noted that such evidence 
was not material, as it did not link the veteran's current 
diabetes mellitus with his periods of service.  

The evidence received since the October 2000 Board decision 
includes additional service medical records, apparently for 
Reserve purposes (and dated subsequent to 1994); additional 
private treatment records; VA treatment records; VA 
examination reports; and statements from the veteran.  

The additional service medical records, apparently for 
Reserve purposes, show treatment for diabetes mellitus in the 
late 1990s.  For example, an April 1996 private treatment 
entry noted that the veteran had control of his diabetes for 
the last three months.  A March 1996 objective examination 
report, apparently for Reserve purposes, noted that the 
veteran had diabetes.  A June 1996 treatment entry indicated 
that the veteran reported that his blood sugars were 
maintained within the normal range using Glucophage.  It was 
noted that in view of the progress the veteran had made, he 
should be considered fit for duty.  A July 1997 entry related 
that the veteran had diabetes mellitus and that he was 
currently on an oral hypoglycemic agent.  An October 1999 
objective examination report noted that the veteran had 
undergone diabetic counseling.  A June 2000 physical 
evaluation board report found that the veteran was not 
physically qualified to continue Reserve status.  The 
diagnosed "unfitting" conditions included diabetes.  

The actual dates of the veteran's inactive duty for training 
and/or inactive duty for training subsequent to his May 1991 
discharge from active duty, are not of record.  

The Board observes that in the evidence available at the time 
of the October 2000 Board decision, there was no evidence of 
diabetes mellitus in the veteran's service medical records, 
including any such reports apparently for Reserve purposes, 
of record at that time.  The additional service medical 
records, apparently for Reserve purposes, show treatment for 
diabetes mellitus.  Further, the June 2000 physical 
evaluation board report specifically found that the veteran 
was not qualified, at least in part, due to his diabetes 
mellitus.  The Board notes that where new and material 
evidence consists of supplemental service department records 
received after a decision becomes final, the former decision 
will be reconsidered.  38 C.F.R. § 3.156(c).  In this case, 
the October 2000 Board decision specifically found that 
diabetes mellitus was not shown in the veteran's service 
medical records at that time.  The additional service medical 
records, apparently for Reserve purposes, refer to possible 
treatment for diabetes mellitus during the veteran's Reserve 
periods of active duty for training and/or inactive duty for 
training.  

Therefore, the Board finds that such evidence is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate his claim, and raises a reasonable 
possibility of substantiating the claim.  New evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, supra.

The Board concludes that the evidence submitted since the 
October 2000 Board decision is new and material, and thus the 
claim for service connection for diabetes mellitus, is 
reopened.  This does not mean that service connection is 
granted.  Rather, additional development of evidence will be 
undertaken (see the below remand) before the issue of service 
connection for diabetes mellitus loss is addressed on a de 
novo basis.  Manio v. Derwinski, supra.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disability, is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  

New and material evidence having been submitted, the claim 
for service connection for diabetes mellitus, is reopened, 
and to this extent only, the benefit sought on appeal is 
granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

As to the veteran's claim for service connection for a low 
back disability, the Board notes that the service medical 
records for his period of active duty for training from 
August 1987 to February 1988 do not refer to treatment for 
any low back problems.  

The service medical records for his period of active duty 
from December 1990 to May 1991 show that he was treated for 
low back complaints on one occasion.  A January 1991 
treatment entry noted that he was treated for low back pain.  
The assessment was cystitis versus a muscle pull.  

Post-service private and VA treatment records show treatment 
for low back problems.  For example, a September 2003 private 
treatment report from Central Alabama Spine and Rehab., noted 
that the veteran reported that his back pain began in 
1990/1991 when he hurt his back lifting heavy boxes while in 
the military in Saudi Arabia.  He reported that since that 
time, he had suffered from low back pain.  The diagnoses were 
back pain, degenerative disc disease, decreased range of 
motion of the low back, and myalgia.  A September X-ray 
report from Birmingham Radiological Group, P.C., as to the 
veteran's lumbar spine, related an impression of mild 
spondylosis.  An April 2005 treatment entry from Carraway 
Methodist Medical Center related diagnoses including chronic 
back pain.  

The Board observes that the veteran has not been afforded a 
VA examination with an etiological opinion after a review of 
the entire claims folder as to his claim for service 
connection for a low back disability.  Such an examination 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

As to the veteran's claim for service connection for diabetes 
mellitus, the Board notes that his service medical records 
for his period of active duty for training from August 1987 
to February 1988, and for his period of active duty from 
December 1990 to May 1991, show no complaints, findings, or 
diagnoses of diabetes mellitus.  

The Board observes, however, that additional service medical 
records, apparently for Reserve purposes, do show treatment, 
or at least contain references, to diabetes mellitus.  For 
example, an April 1996 private treatment entry noted that the 
veteran had control of his diabetes for the last three 
months.  A March 1996 objective examination report, 
apparently for Reserve purposes, noted that the veteran had 
diabetes.  A June 1996 treatment entry indicated that the 
veteran reported that his blood sugars were maintained within 
the normal range using Glucophage.  It was noted that in view 
of the progress the veteran had made, he should be considered 
fit for duty.  A July 1997 entry related that the veteran had 
diabetes mellitus and that he was currently on an oral 
hypoglycemic agent.  An October 1999 objective examination 
report noted that the veteran had undergone diabetic 
counseling.  A June 2000 physical evaluation board report 
found that the veteran was not physically qualified to 
continue Reserve status.  The diagnosed "unfitting" 
conditions included diabetes.  

The Board notes that the veteran has also not been afforded a 
VA examination with an etiological opinion after a review of 
the entire claims folder as to his claim for service 
connection for diabetes mellitus.  Such an examination should 
also be accomplished on remand.  

The Board observes that the veteran had additional service in 
the Naval Reserves and that the dates of such service have 
not been verified.  It is unclear whether all of the 
veteran's service medical records for his Naval Reserve 
service are of record.  The Board observes that such 
information would affect all of his service connection 
claims, to include his claims as to whether new and material 
evidence has been received to reopen claims for entitlement 
to service connection for sinusitis and for pes planus with 
ankle inversion.  Therefore, an attempt should be made to 
verify the veteran's periods of active duty for training and 
inactive training with the Naval Reserve and to obtain any 
additional available service medical records.  

As to the veteran's claims for service connection for nausea, 
joint pain, headaches, and for fatigue, all to include as due 
to an undiagnosed illness, the Board notes that the veteran 
was afforded a VA examination in April 2004.  There is no 
indication that the examiner reviewed the veteran's claims 
file in reference to the examination.  The diagnoses included 
chronic fatigue (unknown origin); tension headaches; nausea 
(unknown origin); and arthralgia (unknown origin).  The Board 
notes that it is not clear whether the veteran's complaints 
of nausea, joint pain, headaches, and fatigue, are 
attributable to currently diagnosed disorders, or whether 
they are more likely manifestations of an undiagnosed 
illness.  Additionally, as noted above, the examiner did not 
review the veteran's claims file in providing any of the 
diagnoses.  The Board finds that a remand for an opinion as 
to whether the veteran's claimed symptoms are manifestations 
of diagnosed disorders is also necessary.  

Furthermore, the Board notes that the veteran's claim for 
service connection for sinusitis was previously denied in a 
November 1995 RO decision and that his claim for service 
connection for pes planus with ankle inversion was previously 
denied in a May 1995 RO decision.  In a June 2004 rating 
decision (noted above), the RO declined to reopen those 
claims.  While the RO declined to reopen those claims, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this 
case, the veteran has not yet been notified as to the 
specific evidence necessary to reopen his claims for service 
connection.  The Board notes that a January 2004 letter to 
the veteran did not refer to the respective November 1995 and 
May 1995 RO decisions, and did not address the bases upon 
which the prior claims were denied.  On remand, the veteran 
should be so notified.  

Accordingly, the case is REMANDED for the following:  

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) 
that:  (1) notifies the veteran of the 
evidence and information necessary to 
reopen the claims for service 
connection for sinusitis and for pes 
planus with ankle eversion (i.e., 
describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denials on the merits (i.e., an 
opinion relating his current sinusitis 
and pes planus with ankle inversion to 
his periods of active service, to an 
event or injury in service, or to a 
service-connected disability).  

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, to verify the 
dates of all of the veteran's periods of 
active duty for training and inactive duty 
training in the Naval Reserve.  Also 
request that a search be conducted for all 
medical records pertaining to the veteran 
during his Naval Reserve service.  If more 
details are required to conduct such 
search, the veteran should be asked to 
provide the necessary information.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
veteran informed of any negative results.  

3.  Schedule the veteran for a VA 
examination by a physician to determine 
the nature and etiology of his claimed low 
back disability and diabetes mellitus.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
of the claims file, examination of the 
veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that any diagnosed low back 
disability and diabetes mellitus are 
etiologically related to the veteran's 
verified periods of service, including any 
verified periods of active duty training.    
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

4.  Schedule the veteran for a VA Gulf War 
examination with regard to his claims for 
service connection for nausea, joint pain, 
headaches, and fatigue, all to include as 
due to an undiagnosed illness.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examiner must state that the claims file 
was reviewed in the report provided.  A 
complete rationale for all conclusions and 
opinions must be provided.  Current VA 
Gulf War Examination Guidelines must be 
followed.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner should state whether 
or not the veteran has headaches, nausea, 
joint pain, and fatigue that can be 
attributed to any known medical diagnosis, 
to specifically include chronic fatigue 
syndrome, fibromyalgia, and tension or 
migraine headaches.  If any claimed 
disorder is determined to be attributable 
to a known clinical diagnosis, the 
examiner must state whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the condition 
was incurred during military service.  For 
each claimed disorder for which no 
diagnosis is made, the examiner should 
comment as to whether such disorder is 
chronic, in the medical sense of objective 
evidence perceptible to an examining 
physician, and other, non-medical 
indicators that are capable of independent 
verification.  If any claimed disorder is 
found to not be chronic, the examiner 
should so state.  All opinions and 
conclusions expressed by the examiner must 
be supported by a complete rationale in a 
typewritten report.

5.  Thereafter, readjudicate the claims as 
to whether new and material evidence has 
been received to reopen claims for 
entitlement to service connection for 
sinusitis and pes planus with ankle 
inversion, as well as the claims for 
entitlement to service connection for a 
low back disability; entitlement to 
service connection for diabetes mellitus; 
entitlement to service connection for 
nausea, to include as due to an 
undiagnosed illness; entitlement to 
service connection for joint pain, to 
include as due to an undiagnosed illness; 
entitlement to service connection for 
headaches, to include as due to an 
undiagnosed illness; and entitlement to 
service connection for fatigue, to include 
as due to an undiagnosed illness.  If any 
of the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


